Citation Nr: 1201792	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-38 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD with dysthymic disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his psychiatric disorder is worse than is contemplated by the currently assigned 30 percent rating.  

The Veteran was last examined by VA with respect to his psychiatric disorder in February 2007.  In a written statement dated in August 2009 the Veteran contended that his PTSD got worse since the time of the prior evaluation.  

In addition, review of the claims folder shows regular therapy sessions during 2007 and 2008.  It should be determined whether these sessions have continued.

Under these circumstances, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his psychiatric disorder.   See VAOGCPREC 11-95 (April 7, 1995) (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination). 


Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the Veteran and request that he identify all treatment that he received for his psychiatric disorder since June 2008.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should be afforded a new VA examination to determine the current severity of his PTSD and dysthymic disorder.  The examiner should review the claims file in conjunction with the examination.  The report of examination should fully document all the symptoms and functional effects of the Veteran's psychiatric disorder(s). 

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


